Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Request for Continued Examination filed on 08/04/22 are acknowledged.
Claims 1-19 and 29 were cancelled. Claim 20 was amended. New claims 30-36 were added. 
Claims 20-28 and 30-36 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/22 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/10/22 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.

	
Claim Objections
Claims 31 and 33 are objected to because of the following informalities:  
In claim 31, line 2, the phrase “having between” should be replaced by “in a concentration of.”  
In claim 33, line 2, the article “the” should be added before “minimum concentration.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites the limitation "wherein the maximum concentration of organic medium chain triglycerides is …" in lines 2-3. Claim 33 recites the limitation "wherein minimum concentration of organic medium chain triglycerides is …" in lines 2-3. Claim 34 recites the limitation "wherein the concentration of organic medium chain triglycerides is …" in lines 2-3. Claims 32, 33, and 34 are dependent on claim 20. However, claim 20 does not recite any organic medium chain triglycerides. There is insufficient antecedent basis for this limitation in the claim.
	Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-25, 31, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cordle et al. (US 2013/0243904 A1) in view of Monticello et al. (WO 2019/075307 A1).
Instant claim 20 is drawn to a method of making a nutrition composition, comprising:
forming a pea protein slurry by mixing hydrolyzed pea protein with water and the hydrolyzed pea protein is about 100 wt% pea protein hydrolysate based on total protein of the mixture;
forming a protein-fat slurry by mixing fat with the pea protein slurry, wherein said fat has a weight ratio of omega 6 to omega 3 in the range of between 3:1 and 4:1;
mixing dry ingredients with the protein-fat slurry;
mixing agave syrup with a mixture of step (c); and
producing the composition aseptically through a processor.
Cordle et al. teach a method of making a nutritional product comprising pea protein hydrolysates as a primary or sole source of protein (Abstract, claims 9-10). Nutritional emulsions comprising pea protein hydrolysate and water are disclosed ([0041]-[0042]). Examples 35-59, 65-114 disclose the preparation of nutritional compositions containing a mixture of pea protein hydrolysate and water (Q.S.) ([0146]-[0158]). The methods of manufacture include the preparation of a protein-in-water (PIW) slurry, a protein-in-fat (PIF) slurry, and a carbohydrate-mineral (CHO-MN) slurry, which includes mixing the components ([0116]-[0121]). The PIF slurry is formed by heating and mixing the oil (e.g., canola oil, corn oil, etc.) and then adding an emulsifier (e.g., lecithin), fat soluble vitamins, and a portion of the total protein (e.g., milk protein concentrate, etc.) with continued heat and agitation ([0117]). The CHO-MN slurry is formed by adding with heated agitation to water: minerals (e.g., potassium citrate, dipotassium phosphate, sodium citrate, etc.), trace and ultra trace minerals (TM/UTM premix), thickening or Suspending agents (e.g. avicel, gellan, carrageenan) ([0117]). The PIW slurry is then formed by mixing with heat and agitation the remaining protein ([0117]). The resulting slurries are blended together, and the composition is aseptically packaged ([0118]). Suitable carbohydrates include corn syrup or high fructose syrup ([0102], [0117], Examples 35-44).
Cordle et al. do not expressly teach that the fat has a weight ratio of omega 6 to omega 3 in the range of between 3:1 and 4:1 as recited in step (b) or mixing agave syrup as recited in step (d) of claim 20.
Monticello et al. teach a method of making food products (Abstract). Example 4 is a ready-to-drink formulation that includes inter alia water, organic agave syrup, hydrolyzed pea protein, hydrolyzed oil blend, and vitamins ([00118], [00120]). Example 8 is a high calorie ready-to-drink shake comprising hydrolyzed protein and agave syrup ([00142]-[00146]). Example 9 is a high calorie bar which contains hydrolyzed pea protein and agave syrup ([00147]-[00150]). “Fat is provided in … a blend of olive oil, sunflower oil and flax seed oil to provide the energy and other benefits of poly-unsaturated fatty acids (PUFA), omega-6 PUFA and omega-3 PUFA. The Omega-6/omega-3 ratio is ~4/1” ([00124]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of making a nutritional product comprising mixing pea protein hydrolysate and water to form a protein-in-water slurry, forming a protein-in-fat slurry, forming a carbohydrate-mineral slurry, blending the slurries, and aseptically packaging the resulting product which also contains syrups such as corn syrup or high fructose syrup, as taught by Cordle et al., substitute the corn syrup or high fructose syrup with agave syrup, and use the fat blend which contains omega-6/omega-3 ratio of ~ 4/1, as taught by Monticello et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the simple substitution of one known element (agave syrup taught by Monticello et al.) for another (corn syrup or high fructose syrup taught by Cordle et al.) to obtain predictable results (a product made from hydrolyzed pea protein) is obvious. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to use the omega-6/omega-3 ratio of ~ 4/1 as taught by Monticello et al. ([00124]) in place of the fat in the protein-in-fat slurry of Cordle et al. ([0116]-[0121]) because Monticello et al. teach that the fat blend provides energy and other benefits of PUFAs ([00124]). One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional nutritional composition comprising a blend of omega-6/omega-3 PUFAs in a ratio of ~4/1 along with hydrolyzed pea protein and agave syrup. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 20, the limitation of a method of making the nutrition composition would have been obvious over the method of making a nutritional product comprising pea protein hydrolysates as a primary or sole source of protein (Abstract, claims 9-10, [0041]-[0042]), as taught by Cordle et al. 
Regarding instant claim 20, the limitation of step (a) would have been obvious over the method of preparing a protein-in-water (PIW) slurry ([0116]-[0121]), as taught by Cordle et al. The limitation of the hydrolyzed pea protein constituting 2.25 wt% to 6.5 wt% of the total composition would have been obvious over the protein component which is present in an overlapping amount of about 5% to about 35% by weight of the nutritional product ([0071]), as taught by Cordle et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” The limitation of the hydrolyzed pea protein which is 100% pea protein hydrolysate based on total protein of the mixture would have been obvious over the compositions which include pea protein hydrolysates as the sole source of protein (i.e., pea protein hydrolysates are 100% of the protein component of the composition) ([0032]), as taught by Cordle et al. 
Regarding instant claim 20, the limitation of step (b) would have been obvious over the preparation of a protein-in-fat (PIF) slurry ([0116]-[0121]) which is formed by heating and mixing the oil (e.g., canola oil, corn oil, etc.) and then adding an emulsifier (e.g., lecithin), fat soluble vitamins, and a portion of the total protein (e.g., milk protein concentrate, etc.) with continued heat and agitation ([0117]), as taught by Cordle et al. The limitation of the fat having a weight ratio of omega 6 to omega 3 in the range of between 3:1 and 4:1 would have been obvious over the Omega-6/omega-3 ratio of ~4/1, as taught by Monticello et al. ([00124]). 
Regarding instant claim 20, the limitation of step (c) would have been obvious over the preparation of a carbohydrate-mineral (CHO-MN) slurry ([0116]-[0121]), which is formed by adding with heated agitation to water: minerals (e.g., potassium citrate, dipotassium phosphate, sodium citrate, etc.), trace and ultra trace minerals (TM/UTM premix), thickening or Suspending agents (e.g. avicel, gellan, carrageenan) ([0117]), and further mixing the resulting slurries ([0118]), as taught by Cordle et al. 
Regarding instant claim 20, the limitation of step (d) would have been obvious over the use of corn syrup or high fructose syrup ([0102], [0117], Examples 35-44), as taught by Cordle et al. in view of the organic agave syrup used in the preparation of nutritional compositions with hydrolyzed pea protein ([00118], [00120], Example 8 - [00142]-[00146], Example 9 - [00147]-[00150]), as taught by Monticello et al. 
Regarding instant claim 20, the limitation of step (e) would have been obvious over the method of aseptically packaging the composition ([0118] and [0146]), as taught by Cordle et al. 
Regarding instant claim 20, the order of steps (a)-(e) would have been obvious over the process steps taught by Cordle et al. since they also teach that all combinations of method or process steps can be performed in any order ([0028]). 
Regarding instant claims 21-24, the limitations of the time period of mixing for steps (a)-(d) would have been obvious over the process steps ([0116]-[0121]), as taught by Cordle et al. One of ordinary skill in the art would have found the recited time periods for steps (a)-(d) obvious over the process steps taught by Cordle et al. unless there is evidence of criticality or unexpected results since ensuring a uniform blend includes blending more if the desired mix is not achieved. 
Regarding instant claim 25, the limitation of ultra high temperature treatment would have been obvious over the high temperature short time processing ([0118]), as taught by Cordle et al.
Regarding new claim 31, the limitation of the hydrolyzed pea protein having between 2.25 wt% to 6.5 wt% of the total composition would have been obvious over the protein component which is present in an overlapping amount of about 5% to about 35% by weight of the nutritional product ([0071]), as taught by Cordle et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” The limitation of the hydrolyzed pea protein which is 100% pea protein hydrolysate based on total protein of the mixture would have been obvious over the compositions which include pea protein hydrolysates as the sole source of protein (i.e., pea protein hydrolysates are 100% of the protein component of the composition) ([0032]), as taught by Cordle et al. 
Regarding new claims 35-36, the limitation of forming the protein-fat slurry free of allergens would have been obvious over the hypoallergenic nutritional products comprising pea protein hydrolysates as sole or primary source of protein that not only provide a nutritional source for individuals who are intolerant and/or allergic to cow milk proteins and/or soy proteins, but are also suitable for use in food-allergic patients ([0012]), as taught by Cordle et al.
Response to Arguments
Applicant’s arguments (Pages 5-6, filed 08/04/22) with respect to the rejection of claims 20-25 under 35 U.S.C. 103 as being unpatentable over Cordle et al. (US 2013/0243904 A1) in view of Monticello et al. (WO 2019/075307 A1) have been fully considered but are not persuasive. 
Applicant argues (Page 6, filed 08/04/22) that neither Cordle nor Monticello discloses nor suggests forming a protein-fat slurry by mixing fat with the pea protein slurry, wherein said fat has a weight ratio of omega 6 to omega 3 in the range of between 3:1 and 4:1. 
This is not persuasive because Monticello et al. teach the Omega-6/omega-3 ratio of ~4/1 and that the PUFAs provide energy and other benefits ([00124]). 
Therefore, the rejection of 10/01/21 is maintained.
Claim Rejections - 35 USC § 103
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cordle et al. (US 2013/0243904 A1) in view of Monticello et al. (WO 2019/075307 A1), as applied to claims 20-25, 31, and 35-36 above, in view of Hilmersson (US 5,424,034).
Instant claim 26 is drawn to the method of claim 20, further comprising passing flat, unformed packaging material through a heated hydrogen peroxide bath; and filling the composition into the packaging material.
The teachings of Cordle et al. and Monticello et al. are discussed above.
Although Cordle et al. teach that the composition is aseptically packaged ([0118]), Cordle et al. do not expressly teach a heated hydrogen peroxide bath.
Hilmersson teaches a method and an apparatus for sterilizing a continuous packaging material web by bringing the parts intended for sterilization into contact with liquefied hydrogen peroxide and thereafter drying the web with the aid of a hot gaseous fluid, and the material web is dried with air which has been intentionally supplied with hydrogen peroxide (Abstract, FIGS. 1 and 2, Col. 3, lines 58-62, claims 1-10). The material web is exposed to heated air containing gaseous hydrogen peroxide in an amount sufficient for sterilizing the web (claim 1). When a second portion of the heated air containing hydrogen peroxide vapor is recirculated the hydrogen peroxide vapor is maintained in an amount and at a temperature sufficient for sterilizing the web (claims 1 and 5). After the material web passes through the hydrogen peroxide bath it is fed between two co-rotating nip rollers for removing accompanying surplus hydrogen peroxide (claim 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of making a nutritional product comprising mixing pea protein hydrolysate and water to form a protein-in-water slurry, forming a protein-in-fat slurry, forming a carbohydrate-mineral slurry, blending the slurries, and aseptically packaging the resulting product which also contains syrups such as corn syrup or high fructose syrup, as taught by Cordle et al., substitute the corn syrup or high fructose syrup with agave syrup, as taught by Monticello et al., in view of the aseptic packaging which includes passing the product through a heated hydrogen peroxide bath, as taught by Hilmersson, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to apply a known technique (using a heated hydrogen peroxide bath for sterilization and packaging – taught by Hilmersson) to a known method (producing and aseptically packaging a nutritional product – taught by Cordle et al.) ready for improvement to yield predictable results. Please see MPEP 2141. Furthermore, Hilmersson teaches that “… it is feasible to realize aseptic packages with further improved sterility properties and consequentially improved preconditions for being able to package and store products which are perishable and sensitive to bacterial attack, with retained or but insignificantly affected freshness qualities under guaranteed extended storage times after the packing date” (Col. 2, lines 31-39).
Regarding instant claim 26, the limitation of passing flat, unformed packaging material through a heated hydrogen peroxide bath; and filling the composition into the packaging material would have been obvious over the passage of the material web through the hydrogen peroxide bath (Abstract, FIGS. 1 and 2, Col. 3, lines 58-62, claims 1-10), as taught by Hilmersson, and the aseptic packaging ([0118]), as taught by Cordle et al.
Regarding instant claim 27, the limitation of the hydrogen peroxide concentration of the bath of 30% and the heating temperature of 70°C would have been obvious variants over the hydrogen peroxide vapor maintained in an amount and at a temperature sufficient for sterilizing the web (claims 1 and 5), as taught by Hilmersson, unless there is evidence of criticality or unexpected results. One of ordinary skill in the art would have adjusted the concentration and the temperature in order to achieve the desired sterilizing effect.
Regarding instant claim 28, the limitation of eliminating the hydrogen peroxide from the packaging material using pressure rollers or hot air would have been obvious variants over the teaching that after the material web passes through the hydrogen peroxide bath it is fed between two co-rotating nip rollers for removing accompanying surplus hydrogen peroxide (claim 4), as taught by Hilmersson.
Response to Arguments
Applicant’s arguments (Page 6, filed 08/04/22) with respect to the rejection of claims 26-29 under 35 U.S.C. 103 as being unpatentable over Cordle et al. in view of Monticello et al. and Hilmersson have been fully considered but are not persuasive. 
Applicant argues (Page 6, filed 02/01/22) that Hilmersson does not remedy the deficiencies of Cordle and Monticello, and that Hilmersson does not disclose or suggest forming a protein-fat slurry by mixing fat with the pea protein slurry, wherein said fat has a weight ratio of omega 6 to omega 3 in the range of between 3:1 and 4:1. 
This is not persuasive because Monticello et al. teach the Omega-6/omega-3 ratio of ~4/1 and that the PUFAs provide energy and other benefits ([00124]). Hilmersson is relied upon to cure the deficiency of a heated hydrogen peroxide bath as recited in instant claim 26. The teachings of Cordle et al., Monticello et al., and Hilmersson are properly combined because it is obvious to apply a known technique (using a heated hydrogen peroxide bath for sterilization and packaging – taught by Hilmersson) to a known method (producing and aseptically packaging a nutritional product – taught by Cordle et al.) ready for improvement to yield predictable results. Please see MPEP 2141. Furthermore, Hilmersson teaches that “… it is feasible to realize aseptic packages with further improved sterility properties and consequentially improved preconditions for being able to package and store products which are perishable and sensitive to bacterial attack, with retained or but insignificantly affected freshness qualities under guaranteed extended storage times after the packing date” (Col. 2, lines 31-39).
Therefore, the rejection of 10/01/21 is maintained.
Claim Rejections - 35 USC § 103
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cordle et al. (US 2013/0243904 A1) in view of Monticello et al. (WO 2019/075307 A1), as applied to claims 20-25, 31, and 35-36 above, in view of Trimbo et al. (US 5,728,678).
Instant claim 30 is drawn to the method of claim 20, further comprising forming the protein-fat slurry by mixing fat with the pea protein slurry, wherein said fat has a weight ratio of medium chain triglycerides (MCT) to long-chain triglycerides (LCT) in the range of 40:60 to 50:50.
The teachings of Cordle et al. and Monticello et al. are discussed above.
Although Cordle et al. teach MCT oil ([0107] and [0157]) and Monticello et al. teach both MCT and LCT ([0057]), these references do not expressly teach a weight ratio of MCT to LCT in the range of 40:60 to 50:50, as recited in instant claim 30. 
Trimbo et al. teach a composition for providing nutrition (Abstract and claim 1). The composition comprises a mixture of medium and long-chain triglycerides having a ratio of approximately 1:1 to 4:1 (Col. 2, lines 51-53 and claim 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of making a nutritional product comprising mixing pea protein hydrolysate and water to form a protein-in-water slurry, forming a protein-in-fat slurry, forming a carbohydrate-mineral slurry, blending the slurries, and aseptically packaging the resulting product which also contains syrups such as corn syrup or high fructose syrup, and MCT, as taught by Cordle et al., substitute the corn syrup or high fructose syrup with agave syrup and use the fat blend which contains omega-6/omega-3 ratio of ~ 4/1 in a nutrition composition which contains MCT and LCT, as taught by Monticello et al., use the MCT:LCT ratio of approximately 1:1 to 1:4, as taught by Trimbo et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to use the ratio of MCT:LCT of approximately 1:1 to 1:4 because Trimbo et al. teach that the composition provides a more calorically dense energy source as compared with products comprised of only long-chain triglycerides (Col. 5, lines 13-16). The ratio of 1:1 MCT:LCT taught by Trimbo et al. (Col. 2, lines 51-53 and claim 2) renders obvious the 50:50 or 1:1 ratio recited in instant claim 30. 
Regarding instant claim 30, the limitation of the weight ratio of MCT:LCT in the range of 40:60 to 50:50 would have been obvious over the ratio of MCT:LCT of approximately 1:1, as taught by Trimbo et al. (Col. 2, lines 51-53 and claim 2).

Claim 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cordle et al. (US 2013/0243904 A1) in view of Monticello et al. (WO 2019/075307 A1), as applied to claims 20-25, 31, and 35-36 above, in view of Bland (US 5,629,023).
Instant claim 32 is drawn to the method of claim 20, further comprising forming the protein-fat slurry by mixing fat with the pea protein slurry, wherein the maximum concentration of organic medium chain triglycerides is 2.8 wt% of the total composition.
The teachings of Cordle et al. and Monticello et al. are discussed above.
Although Cordle et al. teach MCT oil ([0107] and [0157]) and Monticello et al. teach MCT ([0057]), these references do not expressly teach that the maximum concentration of organic medium chain triglycerides is 2.8 wt% of the total composition, as recited in instant claim 30. 
Bland teaches a medical food containing protein and 1 to 11% medium chain triglycerides (Abstract, Col. 2, lines 20-22, Col. 4, lines 30-34, and claims 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of making a nutritional product comprising mixing pea protein hydrolysate and water to form a protein-in-water slurry, forming a protein-in-fat slurry, forming a carbohydrate-mineral slurry, blending the slurries, and aseptically packaging the resulting product which also contains syrups such as corn syrup or high fructose syrup, and MCT, as taught by Cordle et al., substitute the corn syrup or high fructose syrup with agave syrup and use the fat blend which contains omega-6/omega-3 ratio of ~ 4/1 in a nutrition composition which contains MCT and LCT, as taught by Monticello et al., use 1 to 11% MCT, as taught by Bland, and produce the instant invention.
One of ordinary skill in the art would have been motivated to use the range of MCT taught by Bland (Abstract, Col. 2, lines 20-22, Col. 4, lines 30-34, and claims 1-2) and found it obvious to modify the concentration of MCT based on the desired level of fat in the nutrition composition. The recited maximum concentration of 2.8 wt% would have been an obvious variant over the range taught by Bland unless there is evidence of criticality or unexpected results. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 32, the limitation of the maximum concentration of organic MCT of 2.8 wt% would have been obvious over the 1-11% of MCT in the nutrition composition, as taught by Bland (Abstract, Col. 2, lines 20-22, Col. 4, lines 30-34, and claims 1-2), unless there is evidence of criticality or unexpected results.
Regarding instant claim 33, the limitation of the minimum concentration of organic MCT of 2.3 wt% would have been obvious over the 1-11% of MCT in the nutrition composition, as taught by Bland (Abstract, Col. 2, lines 20-22, Col. 4, lines 30-34, and claims 1-2), unless there is evidence of criticality or unexpected results.
Regarding instant claim 34, the limitation of the concentration of organic MCT of 2.74 wt% would have been obvious over the 1-11% of MCT in the nutrition composition, as taught by Bland (Abstract, Col. 2, lines 20-22, Col. 4, lines 30-34, and claims 1-2), unless there is evidence of criticality or unexpected results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 20-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of copending Application No. 17/296,731 (the ‘731 Application) in view of Monticello et al. (WO 2019/075307 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of making a nutrition composition comprising steps (a)-(e), and therefore, encompass overlapping or coextensive subject matter. 
One difference is that claim 20 of the ‘731 Application recites that step (a) is carried out for ten minutes, step (b) is carried out for five minutes, step (c) is carried out for five minutes, and step (d) is carried out for ten minutes, whereas instant claim 20 does not specify the time periods. However, instant claims 21-24 recite the same time periods for carrying out the same steps. 
Another difference is that amended claim 20, step (b) recites forming a protein-fat slurry by mixing fat with the pea protein slurry, wherein said fat has a weight ratio of omega 6 to omega 3 in the range of between 3:1 and 4:1, whereas claim 20 of the ‘731 Application does not recite these specific percentages. However, one of ordinary skill in the art would have found it obvious to use omega 6 and omega 3 fatty acids in the ratio of ~4/1 as taught by Monticello et al. ([00124]) in step (b) of the method of the ‘731 Application and arrive at the method recited in the instant claims since this is a manipulatable and optimizable parameter. 
Therefore, instant claims are obvious over claims of the ‘731 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s arguments (Page 7, filed 08/04/22) with respect to the provisional rejection of claims 20-25 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of copending Application No. 17/296,731 (the ‘731 Application) have been fully considered but are not persuasive. 
Applicant states that they will submit a terminal disclaimer to obviate the rejection. 
Until such time that a terminal disclaimer is filed the provisional nonstatutory double patenting rejection of 10/01/21 will be maintained.
Please note that this rejection was updated to include the Monticello et al. reference to address the new limitation in step (b) of amended claim 20.
Double Patenting
Claims 20-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of copending Application No. 17/296,733 (the ‘733 Application) in view of Monticello et al. (WO 2019/075307 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of making a nutrition composition comprising steps (a)-(e), and therefore, encompass overlapping or coextensive subject matter. 
One difference is that claim 20 of the ‘733 Application recites that step (a) is carried out for ten minutes, step (b) is carried out for five minutes, step (c) is carried out for five minutes, and step (d) is carried out for ten minutes, whereas instant claim 20 does not specify the time periods. However, instant claims 21-24 recite the same time periods for carrying out the same steps. 
Another difference is that amended claim 20, step (b) recites forming a protein-fat slurry by mixing fat with the pea protein slurry, wherein said fat has a weight ratio of omega 6 to omega 3 in the range of between 3:1 and 4:1, whereas claim 20 of the ‘733 Application does not recite these specific percentages. However, one of ordinary skill in the art would have found it obvious to use omega 6 and omega 3 fatty acids in the ratio of ~4/1 as taught by Monticello et al. ([00124]) in step (b) of the method of the ‘733 Application and arrive at the method recited in the instant claims since this is a manipulatable and optimizable parameter. 
Therefore, instant claims are obvious over claims of the ‘733 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615